Per Curiam:
The only question raised is whether or not after the claim had been denied by the referee, the State Industrial Board could open the ease and grant further hearing. The referee decided, as a matter of fact, that there was not sufficient notice given in this case of the accident to excuse a written notice. Section 19 of the Labor Law* provides: “ The decision of a referee on such a claim shall be deemed the decision of the Industrial Board from the date of the filing thereof in the Department, unless the Industrial Board, on its own motion or on application duly made to it, modify or rescind such decision.” Upon application the Board did rescind the decision, and made the award from which the appeal is taken. The award should, therefore, be affirmed. Award unanimously affirmed, with costs in favor of the State Industrial Board.

See Consol. Laws, chap. 31 (Laws of 1921, chap. 50), § 19, as amd. by Laws of 1921, chap. 642.— [Rep.